DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-3 (see [0020-0022]) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities: insert a comma (,) in between “a first with a first height” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, “the dielectric insulation layer comprises a first material having a thermal conductivity of between 25 and 180 W/mK, and an insulation strength of between 15 and 50 kV/mm, and an electrically conducting or semiconducting second material, wherein the second material is evenly distributed within the first material” encompasses material combinations which are not supported by the specification. Namely, the claim encompasses embodiments which substantially exceed the supported embodiments and, as such, the examiner deems it necessary to raise the instant rejection. The limited number of embodiments of the specification (e.g., [0029-0030]) do not appear to be sufficient to support those encompassed by claim 1. None of claims 2 and 5-19 address this deficiency.



Claims 1-2 and 5-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. 
Regarding claim 1, “A dielectric insulation layer 110 comprising more than 10% of the second material 41 may not provide sufficient insulation strength” of [0025] indicates that the amount of the second material is essential; however, claim 1 is silent in this regard and encompasses amounts thereof substantially higher than 10%.  Since claim 1 appears to omit essential elements, the examiner deems it necessary to raise the instant rejection. None of claims 2 and 5-19 address this deficiency.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 13-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Kimura et al. (of record, WO 2017142090 A1, machine translation provided).
Regarding claims 1-9, 11, 13-15 and 18-19, Kimura discloses (claim 1) a power semiconductor module arrangement (“the present invention relates to a ceramic insulating substrate used in a power semiconductor device”) comprising a semiconductor substrate, the semiconductor substrate 2O3 of, e.g., claim 5; hence, per MPEP 2111 and/or 2112 Kimura meets the claimed limitation implicitly), and an electrically conducting or semiconducting second material (“The zirconia phase refers to a phase mainly composed of zirconia” matches ZrO2 of, e.g., claim 6; hence, per MPEP 2111 and/or 2112 Kimura meets the claimed limitation implicitly), wherein the second material is evenly distributed (over an arbitrary volume, for example, since the claim does not include any specifics thereof) within the first material (“a structure in which the zirconia phase is dispersed in the alumina phase”. Figs. 1, 4 and 5), (claim 2) wherein the dielectric insulation layer has a first amount of the first material (“the first phase 2 is an alumina phase”) and a second amount of the second material (“the particulate second phase particles 3 are a zirconia phase”), and wherein the first amount is greater than the second amount (“The required ratio of the second phase particles varies depending on the particle size and degree of distribution, but the area ratio in an arbitrary cross section may be 1% or more. Further, if the area ratio of the first phase and second phase particles in the composite ceramic layer is 3% or more, the effect of suppressing the progress of cracks is increased, and more preferably 10% or more”), (claim 3) wherein the amount of second material in the dielectric insulation layer is less than 10% (“3% or more” and “3% is disclosed), (claim 4) wherein the amount of second material in the dielectric insulation layer is between 5% and 10% (“10% or more” wherein 10% is disclosed and the claimed range is treated as inclusive of 10%), (claim 5) wherein the first material comprises one of Al2O3, AlN, and Si3N4 (“a composite ceramic layer made of alumina-zirconia (Al2O3 – 2” with Al2O3 treated as the first material), (claim 6) wherein the second material comprises at least one of ZrN, ZrO2 and graphite (a composite ceramic layer made of alumina-zirconia (Al2O3 – ZrO2” with ZrO2 treated as the second material), (claim 7) wherein the first material comprises one of Al2O3, AlN, and Si3N4, and wherein the second material comprises at least one of ZrN, ZrO2 and graphite (“a composite ceramic layer made of alumina-zirconia (Al2O3 – ZrO2” with Al2O3 treated as the first material and ZrO2 treated as the second material), (claim 8) wherein the second material (“the particulate second phase particles 3 are a zirconia phase”) comprises (all or less than all) particles with a particle size of less than 100µm (“the second phase particle Particles with an equivalent circle diameter of 0.01 µm or more and 1 µm or less occupy most of the area ratio of the second phase particle”), (claim 9) wherein the second material (“the particulate second phase particles 3 are a zirconia phase”)  comprises (all or less than all) particles with a particle size of less than 1 µm (“the second phase particle Particles with an equivalent circle diameter of 0.01 µm or more and 1 µm or less occupy most of the area ratio of the second phase particle”), (claim 11) wherein the first material (“the first phase 2 is an alumina phase”)  has a first specific resistance (that of alumina) and the second material (“the particulate second phase particles 3 are a zirconia phase”) has a second specific resistance (that of zirconia), and wherein the second specific resistance is less than the first specific resistance (since Kimura discloses alumina and zirconia which match the materials of, e.g., claim 7, the claimed resistance relationship is presumed implicit per MPEP 2111 and/or 2112), (claim 13) wherein the semiconductor substrate further comprises a second metallization layer attached to the dielectric insulation layer, and wherein the dielectric insulation layer is disposed between the first and second metallization layers (“When metal is bonded to both sides, one side is often a circuit surface on which a semiconductor chip is mounted, and the other side is often a bonding surface with a heat sink for dissipating heat”), (claim 14) wherein the second metallization layer is configured to be attached to a base plate or a heat sink (“the other side is often a bonding surface with a heat sink for dissipating heat”), (claim 15) further comprising at least one claim 18) further comprising a base plate (“the other side is often a bonding surface with a heat sink for dissipating heat”, the disclosed heat sink anticipates the claimed base plate since the latter term does not appear to necessitate any specific structural limitations that overcome the former term), and, (claim 19) further comprising a heat sink (“the other side is often a bonding surface with a heat sink for dissipating heat”).

Claims 1-3, 5-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Lin et al. (US 20170152192 A1).
Regarding claims 1-3, 5-9 and 11, Lin discloses (claim 1) a power semiconductor module arrangement (title) comprising a semiconductor substrate, the semiconductor substrate comprising: a dielectric insulation layer (101, Fig. 1); and a first metallization layer (not shown, [0026]) attached (indirectly at least) to the dielectric insulation layer ([0026]), wherein the dielectric insulation layer comprises a first material  (60 wt %≦Al2O3<100 wt %) having a thermal conductivity of between 25 and 180 W/mK, and an insulation strength of between 15 and 50 kV/mm (Al2O3 matches claim 5; hence, the claimed properties are met implicitly per MPEP 2111 and/or 2112), and an electrically conducting or semiconducting second material (0 wt %<ZrO2≦40 wt %), wherein the second material is evenly distributed (over at least a limited area or volume) within the first material (Figs. 1, 2 and 4. Under a separate interpretation, [0011] “Each of the transition layers has a chemical composition of 0 wt %<ZrO2≦10 wt % and 90 wt %≦Al2O3<100 wt %” also anticipates claim 1), (claim 2) wherein the dielectric insulation layer has a first amount (60 wt %≦Al2O3<100 wt %) of the first material and a second amount (0 wt %<ZrO2≦40 wt %) of the second material, and wherein the first amount is greater than the second amount (under the separate interpretation, [0011] “Each of the transition layers has a chemical composition of 0 wt %<ZrO2≦10 wt % and 90 wt %≦Al2O3<100 wt %” also anticipates claim 2),  claim 3) wherein the amount of second material in the dielectric insulation layer is less than 10% (under the separate interpretation, [0011] “Each of the transition layers has a chemical composition of 0 wt %<ZrO2≦10 wt % and 90 wt %≦Al2O3<100 wt %” anticipates claim 3 with ZrO2 as the second material), (claim 5) wherein the first material comprises one of Al2O3, AlN, and Si3N4(60 wt %≦Al2O3<100 wt %), (claim 6) wherein the second material comprises at least one of ZrN, ZrO2 and graphite (0 wt %<ZrO2≦40 wt %), (claim 7) wherein the first material comprises one of Al2O3, AlN, and Si3N4(60 wt %≦Al2O3<100 wt %), and wherein the second material comprises at least one of ZrN, ZrO2 and graphite (0 wt %<ZrO2≦40 wt %), (claim 8) wherein the second material comprises particles with a particle size of less than 100µm ([0074] “The ceramic powder of ZrO2 can be purchased from Tosoh Corporation JP, with a type of 3Y-TZP, having an average diameter of about 0.5 μm to about 0.6 μm”), (claim 9) wherein the second material comprises particles with a particle size of less than 1µm ([0074] “having an average diameter of about 0.5 μm to about 0.6 μm”), and, (claim 11) wherein the first material (60 wt %≦Al2O3<100 wt %) has a first specific resistance and the second material (0 wt %<ZrO2≦40 wt %) has a second specific resistance, and wherein the second specific resistance is less than the first specific resistance (the materials of Lin match that of the applicant at, e.g., claim 7; hence the claimed properties are presumed to be implicitly met per MPEP 2111 and/or 2112).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Bayerer et al. (US 20040140116 A1).
Regarding claim 17, Lin fails to disclose further comprising a housing.
Bayerer discloses a power semiconductor module arrangement (Figs. 1, 3a) further comprising a housing (9).
It would have been obvious to one of ordinary skill in the art to include the housing of Bayerer in the device of Lin and arrive at the claimed invention so as to employ a housing and package 

Claims 1-3, 5-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 20180002237 A1).
Regarding claim 1, Aoki discloses a power semiconductor module arrangement comprising a semiconductor substrate (Fig. 2), the semiconductor substrate comprising: a dielectric insulation layer (1); and a first metallization layer (3 or 4) attached to the dielectric insulation layer, wherein the dielectric insulation layer comprises a first material (“silicon nitride”, Abstract) having a thermal conductivity of between 25 and 180 W/mK (“thermal conductivity of 50 W/m·K or more”), and an insulation strength of between 15 and 50 kV/mm (“silicon nitride” matches, e.g., claim 5; hence, the claim property is presumed inherent per MPEP 2111 and/or 2112), and an electrically conducting or semiconducting second material ([0041], “ZrO2”, Fig. 1), but fails to disclose wherein the second material is evenly distributed within the first material.
Aoiki discloses uniformity of dispersion is an important characteristic ([0032] “In addition, uniform grain boundary phases in which rare earth element-Hf—O compound crystal phases are dispersed can be obtained. As a result, even when a thin substrate is made, achieving both strength and insulating properties can be intended”).
It would have been obvious to one of ordinary skill in the art to ensure the second material is evenly/uniformly distributed and arrive at the claimed invention so as to prevent negatively affecting the strength/insulating properties of the insulating layer by creating non-uniform dispersion of components.
Regarding claims 2-3, 5-7 and 11-14, Aoki discloses (claim 2), wherein the dielectric insulation layer has a first amount of the first material and a second amount of the second material, and wherein 2”. It is presumed that the first amount of silicon nitride is higher since any other components of the silicon nitride sintered body of Aoki are disclosed in small amount), (claim 3) wherein the amount of second material in the dielectric insulation layer is less than 10% (“preferably 0.1 to 3% by mass”), (claim 5) wherein the first material comprises one of Al2O3, AlN, and Si3N4 (“silicon nitride sintered body”), (claim 6) wherein the second material comprises at least one of ZrN, ZrO2 and graphite ([0041] “The Zr content is preferably 0.1 to 3% by mass in terms of an oxide. The oxide conversion is performed with ZrO2”), (claim 7) wherein the first material comprises one of Al2O3, AlN, and Si3N4 (“silicon nitride sintered body”), and wherein the second material comprises at least one of ZrN, ZrO2 and graphite ([0041] “The Zr content is preferably 0.1 to 3% by mass in terms of an oxide. The oxide conversion is performed with ZrO2”), (claim 11) wherein the first material (“silicon nitride sintered body”)  has a first specific resistance and the second material ([0041], ZrO2) has a second specific resistance, and wherein the second specific resistance is less than the first specific resistance (since the materials of Aoki match those of applicant at, e.g., claim 7, the claimed property is presumed inherent per MPEP 2111 and/or 2112), (claim 12) wherein the first metallization layer (4) is a structured metallization layer that only partly covers a first surface (top) of the dielectric insulation layer (1, Fig. 2), (claim 13) wherein the semiconductor substrate further comprises a second metallization layer (4) attached to the dielectric insulation layer (1), and wherein the dielectric insulation layer is disposed between the first (3) and second (4) metallization layers (Fig. 2), and, (claim 14) wherein the second metallization layer (4) is configured to be (MPEP 2111, 2112 and/or 2114) attached to a base plate or a heat sink (Fig. 2, neither the base plate nor the heat sink are explicitly claimed).
Regarding claim 10,  Aoki discloses wherein the dielectric insulation layer (1) comprises a first length, a first width a first height, and a first volume (all inherent, Fig. 2), wherein the first height corresponds to a distance between the first metallization layer (3/4) and a second metallization layer 
Aoiki discloses uniformity of dispersion is an important characteristic ([0032] “In addition, uniform grain boundary phases in which rare earth element-Hf—O compound crystal phases are dispersed can be obtained. As a result, even when a thin substrate is made, achieving both strength and insulating properties can be intended”).
It would have been obvious to one of ordinary skill in the art to ensure the second material is evenly/uniformly distributed and arrive at the claimed invention so as to prevent negatively affecting the strength/insulating properties of the insulating layer by creating non-uniform dispersion of components.

Examiner Note
Claim 16 is not rejected by any prior art, however, the claim cannot be objected to for containing allowable subject matter in view of the written description rejection included in the instant Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andres Munoz/Primary Examiner, Art Unit 2894